IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHARLES S. BISHOP,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4331

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Charles S. Bishop, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.